DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 May 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 9,750,352 B2) in view of Tharalson et al. (US 6,325,259 B1)(Tharalson).
Regarding claim 1, Harris discloses a child carrier comprising a wrap panel (12) sized for supporting a child to be carried on a wearer (Fig. 6), the wrap panel having an upper edge and lower edge (Fig. 2), the wrap panel comprising upper (24a/24b) and lower (24c/24d) pairs of straps, the upper pair of straps being configured to be secured around the wearer’s upper torso (Fig. 4) and being configured to extend around or below the wearer’s armpits and the lower pair of straps being configured to be secured around the wearer’s waist (Fig. 4), and the upper and lower pairs of straps and support belt are configured to distribute the weight of the child along the torso of the wearer without need for shoulder straps (Figs. 4 and 5).
Harris does not specifically disclose a support belt connected to the lower edge of the wrap, the support belt being configured to be secured around the wearer’s hips, or a pouch on the support belt, the pouch being configured to fully contain the wrap panel.
Tharalson teaches the ability to have a baby carrier including a support panel and straps (Figs. 3 and 5), and further including a support belt (38) connected to the lower edge of the wrap, the support belt being configured to be secured around the wearer’s hips (Fig. 4), a pouch on the support belt (58), the pouch being configured to fully contain the wrap panel (Col. 3; Ll. 44-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Harris and use the teaching of Tharalson and include a support belt including a pouch portion capable of housing the support panel and straps in a collapsed state in order to allow the carrier to be stored more neatly and compactly within the pouch when the wrap carrier is not needed to support a baby as demonstrated by Tharalson. Additionally, including a support belt would allow for an additional means of attachment between the device and the person donning said device and further support the baby within the device.
Regarding claim 2-3, modified Harris further discloses the upper pair of straps is configured to be secured by tying and the lower pair of straps is configured to be secured by tying (Fig. 4).
Regarding claim 4, modified Harris further demonstrates  of the lower straps wraps is long enough to wrap around the wearer one and a half times (Fig. 4, and noting the slack, and the straps are configured to wrap around a properly sized and shaped person one and a half times).
Alternatively, to the degree that it can be argued that modified Harris does not specifically disclose each of the lower straps wraps is long enough to wrap around the wearer one and a half times, it would have been obvious to one having ordinary skill in the art to make each of the lower straps wraps is long enough to wrap around the wearer one and a half times because such a change would require a mere change in size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 5, modified Harris and specifically Tharalson discloses the support belt is secured around the wearer by an adjustable buckle (Fig. 1).
Regarding claim 6, modified Harris does not specifically disclose the wrap panel is generally trapezoidal in shape.
Tharalson teaches the ability to have a wrap panel is generally trapezoidal in shape (Figs. 3 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Harris and further shape the panel such that it is generally trapezoidal because such a change would require the mere change in shape of a component. There is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Regarding claim 7, modified Harris discloses the lower edge of the wrap is curved (Fig. 1).
Regarding claim 8, modified Harris and specifically Tharalson discloses the pouch on the support belt is zippered (Fig. 3, noting pocket 58 is shown to have a zipper).
Regarding claim 9, modified Harris and specifically Tharalson discloses a second pouch (128/142/182) on the support belt.
Regarding claim 10, modified Harris and specifically Tharalson discloses the pouch being configured to provide lumbar support when the pouch fully contains the wrap panel (inasmuch the configuration as shown in Fig. 2 is structurally capable of providing lumbar support to the user). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot in view of the new grounds of rejection.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.T./Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734